Mr. Justice Wolf
delivered the opinion of the Court.
Victoriano Pérez was convicted of having in his possession a ¿rearm without having recorded the said possession, all in violation of Act No. 14 of 1936. He appealed. During the pendency of his appeal the Legislature passed Act No. 95 of March 12, 1937. This Act changed substantially some of the provisions of the earlier act and fixed a new period from the date of the Act for the recording of firearms. The appellant maintains that the earlier act was entirely repealed by the later one and that, as under the later act the time for recording was extended, the appellant, even on appeal, is entitled to the benefit of the extended period. This is the ordinary rule.
The Fiscal does not disagree from the general rule, but maintains that the whole act of 1936 was not repealed. He draws attention to the fact that only certain sections thereof were changed or amended. One of the changed sections was No. 7, which along with No. 9, fixed a new period. Hence the fiscal agrees that we should order the dismissal of the case, and we so hold.
The judgment appealed from will be reversed, and the case in the lower court dismissed and filed away.
Mr. Justice Córdova Dávila took no part in the decision of this case.